PER CURIAM.
Harold and Patricia Ann Davis seek to recover property damage and resulting mental anguish damage caused by the City of Palestine’s alleged failure to properly inspect and maintain culverts running beneath the Davises’ property. The trial court granted summary judgment for the City, but the court of appeals reversed and remanded for trial. 973 S.W.2d 319. This Court vacates the judgment of the court of appeals and remands the cause to that court for further proceedings in light of City of Tyler v. Likes, 962 S.W.2d 489 (Tex.1997), which was decided after the court of appeals rendered its judgment. See Tex.R.App. P. 60.2(f).